Citation Nr: 9934154	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  94-01 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a claimed left leg 
disorder on a direct basis and as secondary to right knee 
disabilities.

2.  Entitlement to service connection for a low back 
disorder, to include lumbosacral sprain, on a direct basis 
and as secondary to right knee disabilities.

3.  Entitlement to service connection for right leg 
shortening on a direct basis and as secondary to right knee 
disabilities.

4.  Entitlement to an increased evaluation for status post 
internal derangement of the right knee, including torn 
anterior cruciate ligament and lateral collateral ligaments, 
currently evaluated as 20 percent disabling.

5.  Entitlement to an increased evaluation for arthritis of 
the right knee, currently evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The record indicates that the veteran had active duty for 
training from December 27, 1983 to May 3, 1984; he also had 
unspecified dates of inactive duty for training (INACDUTRA) 
from April 13, 1985 to June 21, 1988.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Hartford, 
Connecticut Regional Office (RO).  By a rating action in June 
1993, the RO denied the veteran's claim for a rating in 
excess of 10 percent for his service-connected internal 
derangement of the right knee.  A notice of disagreement with 
that determination was received in July 1993.  A statement of 
the case was issued in September 1993, and the veteran's 
substantive appeal was received later that month.  The 
veteran appeared and offered testimony at a hearing before a 
hearing officer at the RO in October 1993.  A transcript of 
that hearing is of record.  A hearing officer's decision was 
entered in October 1993, confirming the denial of the claim 
for an increased rating.  A supplemental statement of the 
case was issued in November 1993.  

In December 1995, the Board remanded the case to the RO for 
further development.  Following the requested development, 
the RO, by a rating action in December 1996, increased the 
evaluation for internal derangement of the right knee from 10 
percent to 20 percent.  This rating action also denied 
service connection for a low back disorder, a left leg 
disorder, and right leg shortening.  A notice of disagreement 
with the denial of service connection, in the form of a 
Statement of Accredited Representative in Appealed Case (VA 
Form 646), was received in February 1997.  A statement of the 
case regarding those claims was issued in February 1997, and 
a substantive appeal was received in April 1997.  

In July 1997, the Board remanded the case to the RO for 
further evidentiary development.  A report of contact (VA 
Form 119) was completed in August 1997.  VA Form 21-3101 from 
the National Personnel Records Center was received in October 
1997.  By a rating action in April 1999, the RO granted 
service connection and assigned a separate 10 percent 
disability rating for degenerative arthritis of the right 
knee, effective December 9, 1992; the RO continued and 
confirmed the 20 percent rating for internal derangement of 
the right knee, and the denial of service connection for a 
low back disorder, left leg disorder, and right leg 
shortening.  A supplemental statement of the case was issued 
in April 1999.  The appeal was received at the Board in 
August 1999.  

As noted above, the rating action in April 1999 granted 
service connection for arthritis of the right knee in light 
of the VA General Counsel's opinion, VAOPGCPREC 23-97 (O.G.C. 
Prec. 23- 97), where there is both instability and limitation 
of motion of the knee and arthritis is manifested, a separate 
rating for arthritis is assigned.  A separate rating of 10 
percent for arthritis of the right knee under Diagnostic Code 
5003 was assigned.  Since the rating of the entire right knee 
disorder is for consideration, including arthritis, which is 
rated on the basis of limitation of motion, the Board 
construes the issues to include the separate rating for right 
knee arthritis.  

The veteran has been informed of the rating criteria for this 
aspect of right knee disablement and would not be prejudiced 
by an appellate decision on the issue at this time, even 
though a statement of the case and certification on appeal 
has not been prepared on the specifics of an increased rating 
for arthritis of the right knee as distinguished from the 
other residuals of torn anterior cruciate ligament and 
lateral collateral ligaments of the right knee, specifically 
instability, as rated under Diagnostic Code 5257.  


FINDINGS OF FACT

1.  There is no medical evidence indicating that the veteran 
currently suffers from a left leg disorder.  

2.  There is no competent medical evidence establishing a 
causal relationship between the veteran's current low back 
disorder and service-connected right knee disabilities nor is 
there competent medical evidence of a nexus between the 
veteran's current low back disorder and service.

3.  The veteran's shortening of the right leg is diagnosed as 
a congenital and/or developmental defect.  

4.  There is no competent medical evidence establishing a 
causal relationship between the veteran's current right leg 
shortening and service-connected right knee disabilities nor 
is there competent medical evidence of a nexus between the 
veteran's current right leg shortening and service.

5.  The veteran's service-connected internal derangement of 
the right knee is currently productive of severe impairment 
as measured by lateral instability tenderness, moderate 
effusion, a mild limp, and quadriceps atrophy.

7.  Arthritis of the right knee is manifested by limitation 
of flexion to 120 degrees with pain on motion in conjunction 
with X-ray findings of early degenerative changes in the 
medial joint space.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a left 
leg disorder, to include as secondary to service-connected 
right knee disabilities, is not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for a low 
back disorder, including lumbosacral sprain, to include as 
secondary to service-connected right knee disabilities, is 
not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The claim of entitlement to service connection for right 
leg shortening, to include as secondary to the service-
connected right knee disabilities, is not well-grounded.  38 
U.S.C.A. § 5107(a) (West 1991).  

4.  The schedular criteria for a 30 percent rating, but not 
more, for status post internal derangement of the right knee, 
including torn anterior cruciate ligament and lateral 
collateral ligaments, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Part 4, Diagnostic Code 5257 (1999).  

5.  The schedular criteria for a rating in excess of 10 
percent for arthritis of the right knee is not warranted.  38 
U.S.C.A. §§ 1155, 5107(a), (b); 38 C.F.R. §§ 3,321, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, Diagnostic Code 
5003 (1999).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds the veteran's increased rating claims to be 
well-grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, the Board finds find that he has presented 
plausible claims.  The Board is also satisfied that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107 (West 
1991).  However, for the reasons set forth below, the claims 
of service connection are not well-grounded.  The Board will 
initially review the common history.  

A.  Factual Background

The service medical records reflect that on April 13, 1985, 
while practicing hand-to-hand combat, the veteran suffered a 
twisting injury to his right knee with an audible and painful 
pop.  Following an examination, he was diagnosed with grade 
II medial collateral ligament injury, a probable anterior 
cruciate ligament tear, and the possibility of a medial 
meniscal tear.  On May 1, 1985, the veteran underwent 
arthroscopy of the right knee; he was placed in a cast brace 
and was placed on limited duty for six months.  The records 
indicate that the veteran continued to experience giving way 
of the right knee.  In October 1985, he was diagnosed with 
right knee anterior cruciate and medial collateral ligament 
laxity; as a result, he underwent a right knee iliotibial 
band tenodesis and lateral retinavicular release, and he was 
placed in a rehabilitation program.  

The records show that the veteran continued to experience 
chronic deficiency of the anterior cruciate ligament and mild 
laxity of the medial collateral ligament.  In November 1986, 
the veteran underwent a Clancy anterior cruciate substitution 
using mild 1/3rd patella tendon, superior and posterior 
advancement of the medial collateral ligament, and arthrotomy 
of the right knee; a long leg cast was applied to the knee.  
The veteran appeared before a Medical Board in November 1987 
with the diagnoses of chronic medial collateral ligament 
laxity; arthrofibrosis, right knee; anterior cruciate 
ligament injury, surgically repaired; and patellofemoral 
compression pain.  He was referred to Physical Evaluation 
Board, which confirmed the above diagnoses and recommended 
that the veteran be separated from military service.  

The service medical records are completely negative with 
respect to any complaints, findings, or diagnosis of a left 
leg disorder, low back disorder, and right leg shortening.  
Likewise, the veteran's initial Application for Compensation 
or Pension (VA Form 21-526), received in January 1989, did 
not report any complaints regarding a left leg disorder, low 
back disorder, or right leg shortening.  

The veteran was afforded a VA compensation examination in 
April 1989, at which time it was reported that there was no 
swelling or tenderness of the right knee.  There was a 9 inch 
well-healed operative scar in the anterior portion of the 
knee extending from above and below the knee cap.  There was 
a 3 inch scar on the medial portion.  There was no fluid in 
the joint.  Range of motion in the right knee was from 0 
degrees to 90 degrees.  The anterior cruciate ligament had 
slight motion that was the anterior posterior motion, and 
there was slight medial ligament laxity at that time.  It was 
noted that x-ray of the right knee revealed a postoperative 
right knee with a staple in the distal femur and a screw 
through the distal lateral femur; it was also noted that the 
joint relationships were satisfactory and some opacity was 
noted which may be from the operative procedure.  The 
pertinent diagnosis was post anterior cruciate ligament 
repair and medial collateral reconstruction with, at the 
present time, some anterior cruciate ligament laxity as well 
as the medial ligament laxity.  

During a VA compensation examination in June 1991, the 
veteran complained of constant aching, buckling, and 
stiffness of the right knee, especially after sitting or 
driving for a while.  On examination, it was noted that he 
walked with a normal gait.  The knee had a well-healed 10 
centimeter (cm) lateral scar that was not tender nor fixed.  
There was also a well-healed 30 cm anterior scar that was not 
tender nor fixed.  Multiple arthroscopic scars were also 
noted that were not tender nor fixed.  There was no effusion 
or gross deformity.  Range of motion was to 110 degrees with 
crepitus.  McMurray and Apley tests were negative.  There was 
no laxity of the cruciate or collateral ligaments; strength 
was 4/5.  X-rays revealed staples through the medial femur 
and a screw through the lateral femur, proximal to the 
staple.  The tibial spine showed some calcification in the 
central joint space; there was also some distortion of the 
peaking of the tibial spines.  Mild degenerative joint 
changes were noted through the patellofemoral joint.  The 
impression was status post multiple surgical operations on 
the right knee for iliotibial band injury, manifested by 
complaints of aching, buckling, and stiffness; there was also 
very mild limitation of flexion; post traumatic arthritis of 
the right knee joint, manifested by complaints of aching and 
stiffness.  This report does not reflect any complaints or 
findings of a  low back disorder, left leg disorder or right 
leg shortening.  

Received in September 1991 was a VA outpatient treatment 
report, dated in June 1991, indicated that the veteran was 
seen for complaints of pain and giving way of his knee for 
one week.  The veteran indicated that he was no longer able 
to participate in sports.  The veteran also noted that the 
pain had increased over the last year; however, he denied any 
locking, catching or swelling.  Range of motion was from 5 
degrees to 130 degrees and there was slight quadriceps 
atrophy on the right.  X-ray study of the right knee revealed 
minimal medial joint line narrowing, lateral femoral screw 
and mid staple.  It was recommended that the veteran consider 
future reconstruction.  Also received in September 1991 was a 
private treatment report from Peter R. Barnett, M.D., dated 
in August 1991, which indicated that the veteran was seen for 
reevaluation of the right knee.  Dr. Barnett noted that the 
veteran's knee condition basically remained objectively 
unchanged, although subjective complaints had worsened.  

Of record is a private treatment report from Dr. Peter R. 
Barnett, dated in December 1992, which indicated that the 
veteran was seen for evaluation for his right knee disorder.  
The veteran indicated that he had had persistent difficulty 
with his knee.  It was noted that he had a longstanding 
history of anterior cruciate ligament and medial collateral 
ligament injury.  The veteran complained of continued 
activity-related pain and feelings of instability in the knee 
with normal daily activities, and minor instability on a 
daily basis.  It was noted that pain was vague and 
anterolateral in nature.  On examination, the right knee had 
a well-healed surgical scar anteriorly.  There was mild 
quadriceps atrophy and full range of motion.  Lachman's test 
was positive and there was 8 millimeters(mm) of valgus laxity 
and 30 degrees flexion.  There was no pain and no varus 
instability.  There was 3+ lateral joint line tenderness.  
There was no intraarticular effusion or synovial thickening.  
Gait was normal.  

X-ray study of the knee revealed calcification in the 
intercondylar notch.  There was very mild narrowing of the 
medial joint space with weight bearing views at 30 degrees.  
There was a lateral femoral screw and medial femoral staple.  
The impression was status post complex ligamentous 
reconstruction of the right knee, which appeared to have 
statically failed.  The examiner noted that the examination 
demonstrated persistent anterior cruciate ligament 
insufficiency and mild medial ligamentous laxity; he also 
stated that a lateral meniscus injury was suspected and 
probable early degenerative arthritis.  The veteran was felt 
to have a 20 percent permanent partial disability of the 
right knee.  

The veteran was afforded a VA compensation examination in 
January 1993.  At that time, the veteran complained of 
recurrent pain and stiffness in the right knee.  It was noted 
that he walked with a normal gait.  There was a well-healed 8 
cm scar on the lateral lower femur that was nontender, 
nonfixed, and showed no keloid formation.  There was slight 
atrophy of the quadriceps muscles.  Flexion was 90 degrees 
with complaints of pain and stiffness; strength was only 
fair.  There was tenderness over the lateral knee joint and 
in the popliteal area.  5 mm of valgus laxity was noted, but 
there was no varus laxity or posterior cruciate ligament 
laxity.  The Lachman's test was 1+; McMurray's and Apley's 
tests were negative.  X-rays showed calcification in the 
intercondylar notch with a free calcification area 1/4 x 2 cm 
at the lateral tibial spine.  There was also mild narrowing 
of the medial joint compartment and degenerative joint 
changes of the patellofemoral joint.  The impression was tear 
of the anterior cruciate ligament, right knee with knee 
repair manifested by complaints of recurrent pain and 
stiffness; and weakness of the lateral collateral ligament 
with a 5 mm valgus laxity and 1+ Lachman's test.  There is no 
indication of any complaints or findings of a low back 
disorder, left leg disorder or right leg shortening.  

At his personal hearing in October 1993, the veteran 
indicated that his right leg was shorter than the left leg.  
The veteran stated that he was issued a knee brace that he 
wore most of the time, especially with activity.  He reported 
pain and stiffness in the right knee, with valgus laxity.  
The veteran testified that the right knee gave out; he stated 
that he had no stability whatsoever in the right knee, even 
with the use of the brace.  The veteran indicated that he had 
constant pain in the right knee; he stated that sleeping with 
a pillow under his leg alleviated the pain.  The veteran 
reported that he was told that he had arthritis in the right 
knee.  The veteran also reported that he worked as a 
custodian, which required a lot of walking.  The veteran 
indicated that he had a mild limp, especially at the end of 
the day; he stated that he also experienced swelling, 
throbbing and heat in the right knee.  The veteran reported 
that he began having problems with his left knee and lower 
back.  

Of record is a private treatment report from Dr. Jacobson, 
dated in October 1993, indicating that the veteran complained 
of chronic aching in the right knee with multiple surgical 
procedures.  On examination, he had mild effusion.  He lacked 
a few degrees of full extension as compared to the opposite 
side; he flexed to approximately 115 degrees.  He had mild 
medial collateral ligament laxity and a reasonably tight 
lateral side.  On motion, there was vague grating over the 
medial compartment.  He had retropatella crepitus, but no 
true inhibition.  Posterior cruciate seemed tight.  He had 
mild to moderate lateral joint line tenderness.  Popliteal 
aspect was clear.  X-ray showed some mild space narrowing of 
the medial compartment, mild attritional change in the 
retropatella space, and a fairly well-preserved lateral 
compartment.  He also had some intercondylar calcification.  
The examiner stated that the veteran had a 20 percent 
permanent partial disability of the right knee; he also had 
some significant early degenerative changes almost certainly 
on the bases of his relative instability.  

The veteran was afforded a VA compensation examination in 
February 1996, at which time he complained of pain in the 
right knee with occasional buckling and effusion; he reported 
no history of recent locking.  The veteran indicated that he 
also noticed pain when trying to kneel or on climbing stairs.  
It was noted that the veteran was working with the Department 
of Corrections as a commissary operator.  On examination, he 
walked with a slight limp on the right leg.  There was a 9 
inch anterior central vertical incision and a 5 inch lateral 
vertical incision which were nontender and well-healed.  
There was a 1/2+ jog of the anterior cruciate ligament on 
testing.  There was atrophy of the vastus medialus muscle.  
The collateral ligament test tight.  There was a negative 
McMurray's test both medially and laterally.  He lacked 15 
degrees of same flexion as his left knee, and there was 1/2+ 
effusion; there was a positive patella test.  The pertinent 
diagnosis was internal derangement of the right knee, 
manifested by torn anterior cruciate and lateral collateral 
ligaments, plus degenerative arthritis.  

The veteran was afforded a VA examination in May 1996.  At 
that time, the veteran reported daily ache with occasional 
sharp pain anteriorly in the right knee; he also reported 
occasional episodes of buckling and swelling.  He also 
reported pain when trying to kneel or squat as well as going 
up and down stairs.  The veteran indicated that he had had in 
the left knee over the last two to three years; there was no 
buckling or giving way, but there was pain on kneeling with 
his left knee.  He also reported intermittent episodes of 
pain in the lower back over the past one and a half years; he 
had had no specific injury to the back.  He stated that the 
back pain was worse in the morning.  

On examination, it was noted that the veteran walked with a 
slight limp on the right leg.  Examination of the lumbosacral 
spine revealed that his right leg was shorter than his left, 
but he had a negative Trendelenburg examination in both hip 
joints.  He was unable to walk on his heel or toes normally 
because of the pain in his right knee.  There was some 
tenderness on palpation of the right sacroiliac region.  
Active range of motion of the lumbosacral spine revealed 30 
degrees of flexion, 28 degrees of tilt to the right and left 
and 16 degrees extension.  Straight leg raising was normal 
bilaterally from the sitting position.  Reflexes were normal 
in both lower extremities, and there was no hyperthesia in 
either lower extremity.  The right leg measured three 
quarters of an inch shorter than the left from the anterior 
superior iliac spine to the tip of the medial malleolus.  
Examination of the right knee was reported to be the same as 
reported in February 1996.  Examination of the left knee 
revealed no effusion with normal range of motion.  
Ligamentous structures tests were normal.  There was negative 
McMurray's both medially and laterally.  However, there was a 
very positive patellar test.  X-ray of the lumbosacral spine 
showed he had early osteoarthritic changes with a decreased 
intervertebral disk space at L5-S1; x-ray of the right knee 
revealed narrowing of the medial joint line in the right knee 
with some early osteoarthritic changes.  X-ray study of the 
left knee was reported to be normal.  

The pertinent diagnoses were internal derangement of the 
right knee, manifested by torn anterior cruciate ligament and 
lateral collateral ligament, which have both undergone 
reconstructive surgery, causally related to his injury while 
in service; degenerative arthritis of the right knee as a 
result of the internal derangement; lumbosacral sprain due to 
an underlying osteoarthritis, which is not causally related 
to his injury in service and is most likely due to changes of 
getting older; and shortening right leg by three quarters of 
an inch, which is not due to any specific injury, and must be 
assumed to be either congenital or developmental.  The 
examiner stated that according to the AMA guide, the 
veteran's right knee would be considered to have a 25 percent 
permanent impairment; he stated that it was important to 
acknowledge that as the right knee further degenerated, as it 
would, the veteran will have to undergo a total knee 
replacement.  

Received in July 1996 were private treatment reports dated 
from August 1985 to December 1992, which reflect ongoing 
treatment for the veteran's right knee disorder.  These 
reports were previously reported and discussed above.  These 
records do not reflect any complaints, findings or diagnoses 
of a low back disorder, left leg disorder, or right leg 
shortening.  Received in October 1996 was a copy of a private 
treatment report dated in October 1993, the findings of which 
were previously reported and discussed above.  

The veteran was afforded another VA examination in November 
1996, at which time he stated that his knee was essentially 
the same as reported in May 1996.  Examination of the right 
knee revealed a 9 inch anterior scar that was nontender; 
there was also a 5 inch oblique lateral scar that was also 
nontender.  There was 1/2+ effusion present; there was still 
atrophy of the vastus medialis musculature.  Range of motion 
in the right knee was 15 degrees to 137 degrees, compared to 
0 degrees to 151 degrees in the left knee.  The ligamentous 
structures revealed that there was a 1+ jog now of the 
anterior cruciate ligament and a slight gap of the lateral 
collateral ligament.  There was no varus or valgus deformity 
of the knee.  The pertinent diagnoses were internal 
derangement of the right knee, manifested by torn anterior 
cruciate ligament and lateral collateral ligament which have 
both undergone reconstructive surgery causally related to his 
injury inservice; and degenerative arthritis of the right 
knee as a result of the above.  The examiner stated that it 
was important to acknowledge that this knee will undergo 
further degeneration as time goes on depending actually on 
the type of activity he pursued as to how rapidly he 
proceeds.  The examiner also stated that he believed that the 
veteran would eventually have to undergo a total knee 
replacement.  

Received in October 1997 was VA Form 21-3101 from the 
National Personnel Records Center, indicating that the 
veteran had no active duty other than for training purposes 
as shown on his DD Form 214.  

Received in November 1998 were VA outpatient treatment 
reports dated from May 1985 to June 1991, showing that the 
veteran received ongoing clinical attention and treatment for 
his right knee disorder.  During a clinical visit in April 
1990, it was noted that the left knee was normal.  These 
records do not reflect any complaints, findings or diagnosis 
of a low back disorder, left leg disorder, or right leg 
shortening.  

The veteran was afforded a VA compensation examination in 
April 1999, at which time it was noted that the veteran's 
current complaints were that of intermittent pain, located 
anterior in the right knee and on the lateral side of the 
right knee.  The veteran reported warmth and a hot feeling 
occasionally; he reported no stiffness.  The veteran 
indicated that his knee felt loose; he felt that the 
looseness in his right knee was there when he had to walk.  
He described flare-ups of his right knee pain on a daily 
basis occurring 5 to 10 times per day; he stated that the 
flare-ups particularly occurred with long periods of standing 
and long periods of driving.  The veteran also described 
weakness to the right knee muscles particularly in the 
hamstrings; he did not describe excessive fatigability or 
incoordination.  It was noted that the veteran wore a knee 
brace at home; he did not wear the brace at work for fear 
that his would lose his job.  It was reported that the 
veteran worked as a third shift corrections officer for the 
last nine months; his job mostly involved sitting down at 
night.  

On examination, it was noted that the veteran's gait was 
remarkable for a mild limp.  The veteran was unable to walk 
on his toes secondary to increased pain in the right knee; he 
was able to walk a little bit on his heels, but after several 
steps found that this increased his pain.  The examiner noted 
that the veteran's complaint of pain did appear to be 
credible.  Range of motion of the right knee revealed a full 
extension at 0 degrees; at full extension, there was a 
complaint of pain that the examiner felt to be credible.  
Flexion was to 120 degrees, again with pain that was felt to 
be credible.  McMurray's test was negative.  Negative 
patellar grind.  There was some laxity to the right ACL 1+; 
there was laxity to the medial collateral lateral, again, 1+.  
Lateral collateral ligament was intact.  Strength of knee 
flexors and knee extensors was full.  There was no report of 
increased pain with strength testing.  There was an area on 
the lateral aspect of the right knee which had diminished 
sensation to pinprick; this was overlying some of the scar 
tissue from the surgeries.  There was a moderate knee 
effusion appreciated.  There was medial joint line 
tenderness; there was also evidence of vastus medialis 
atrophy on the right.  There were two well-healed scars at 
the right knee.  X-ray study of the right knee revealed 
evidence of early degenerative changes in the medial joint 
space.  

The pertinent diagnosis was status post rotatory twisting 
injury to the right knee while in service, with three 
surgeries to the right knee.  The examiner reported that the 
service-connected disability did involve the right knee 
joint, and it involved atrophy of the vastus medialis muscle; 
however, the only nerve involvement was that of damage to 
superficial nerves from the scar formation of the surgeries.  
The examiner also reported that the service-connected 
disorder did not show specific weakened movement, excessive 
fatigability, or incoordination.  The examiner noted that the 
veteran's pain was felt to be real.  He stated that there was 
muscle atrophy as evidenced by VMO atrophy, which was 
definitely connected to the service-connected right knee.  
There were not specifically changes of the skin indicative of 
disuse, except that there was a well-healed scar formation.  
There was objective evidence of VMO atrophy, which indicates 
disuse and weakness to the quadriceps muscle group; this was 
felt to be attributable to the service-connected right knee 
disorder.  The examiner stated that there was not felt to be 
any other medical problems having an impact on the functional 
capacity related to the right knee disorder.  


B.  Legal Analysis

1.  Service Connection

The first three issues before the Board in the present case 
arise from the veteran's claims for entitlement to service 
connection.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  Applicable law also provides that service 
connection will be granted for disability resulting from 
disease or injury incurred in or aggravated while performing 
active duty for training, or injury incurred or aggravated 
while performing inactive duty training.  38 U.S.C.A. 
§§ 101(24), 106, 1131 (West 1991).  Service connection may 
also be granted for disability which is proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1999).  In addition, service connection 
may also be granted for disability which has been aggravated 
by a service-connection disease or injury.  Allen v. Brown, 7 
Vet. App. 439 (1995).  It should be noted that mere 
congenital or developmental defects are not diseases or 
injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. § 4.9 (1999).  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim as to any of the service connection issues.  A well-
grounded claim is one which is plausible.  If he has not, the 
claim must fail and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107 (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This requirement 
has been reaffirmed by the United States Court of Appeals for 
the Federal Circuit, in its decision in Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  That decision upheld the earlier 
decision of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court") which 
made clear that it would be error for the Board to proceed to 
the merits of a claim which is not well grounded.  Epps v. 
Brown, 9 Vet. App. 341 (1996).  The United States Supreme 
Court declined to review that case.  Epps v. West, 118 S. Ct. 
2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  In addition, the Court has 
also stated that when it is contended that a service-
connected disability caused a new disability, competent 
medical evidence of a causal relationship between the two 
disabilities must be submitted to establish a well-grounded 
claim.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that his alleged 
disabilities were incurred during service and/or are due to 
his service-connected right knee disabilities, these 
assertions do not make the claim well-grounded if there is no 
competent medical evidence of record of a nexus between any 
disability in service and/or service-connected disability and 
his alleged current disability.  See Savage v. Gober, 10 Vet. 
App. 489 (1997); Heuer v. Brown, 7 Vet. App. at 387 (1995) 
(lay evidence of continuity of symptomatology does not 
satisfy the requirement of competent medical evidence showing 
a nexus between the current condition and service).  As such, 
the Board will review the record to assess whether all three 
of the criteria of Caluza are met and the veteran's 
assertions are supported by the evidence of record.


(a)  Low Back Disorder

As noted above, in order to establish service connection for 
a disability, there must be evidence of an injury or disease 
in service and a present disability which is associated with 
that injury or disease.  The Board notes that the service 
medical records are completely negative for any complaints or 
findings of a low back disorder.  The earliest post service 
medical evidence of a low back disorder was in May 1996, many 
years after service, and such does not include any medical 
opinion linking the complaints to service.  Thus, since there 
competent medical evidence of a nexus between the veteran's 
current back disability and service, all of the criteria of 
Caluza have not been met and direct service connection is not 
warranted.  

In addition, the evidence fails to demonstrate that the 
veteran's current low back disorder, including lumbosacral 
sprain and arthritis, is proximately due to his service-
connected internal derangement of the right knee.  Competent 
medical evidence linking the low back disorder to the 
veteran's right knee disorder, in the form of an opinion by a 
medical professional, has not been presented.  Rather, during 
the VA examination in May 1996, the VA examiner specifically 
stated that lumbosacral sprain was due to an underlying 
osteoarthritis, which was not causally related to his injury 
in service and was most likely due to changes of getting 
older.  Without competent medical evidence of a nexus, or 
link, between the service-connected right knee disabilities 
and the current low back disorder, the claim of secondary 
service connection is not well-grounded, and must be denied.  


(b)  Left Leg Disorder

It is the veteran's argument that he has a left leg disorder 
which is due directly from injury during service, and/or as a 
secondary effect of the service-connected right knee 
disorder.  However, the veteran's service medical records do 
not contain references to diagnosis of a left leg disorder 
during service.  This includes examination shortly before 
separation by a medical board in November 1987.  

Similarly, the post service medical evidence of record is 
completely silent with respect to any findings or diagnosis 
of a left leg disorder.  Significantly, during the VA 
compensation examination in May 1996, evaluation of the left 
lower extremity, including x-ray study of the left knee, was 
completely normal.  Therefore, no actual left leg disorder 
has been clinically corroborated.  Moreover, there is no 
competent medical evidence of record linking any claimed left 
leg disorder with active duty for training service or to the 
service-connected right knee disorder.  

Accordingly, the criteria for a well-grounded claim for 
direct or secondary service connection are not met because 
there is no competent medical evidence of current left leg 
disability.  


(c)  Right Leg Shortening

With respect to the claim for service connection for right 
leg shortening, the Board notes that while the service 
medical records show that the veteran sustained a twisting 
injury to the right knee during inactive duty for training in 
April 1985, they are completely devoid of any finding or 
diagnosis of a right leg shortening.  The current medical 
evidence in this case shows that the veteran's right leg is 
now shorter than his left leg.  However, while the post 
service medical records reflect findings of a right leg 
shortening, there is no competent medical evidence 
establishing a nexus between this shortening of the right leg 
to the veteran's military service.  In addition, as also 
noted earlier, by regulation mere congenital or developmental 
defects are not diseases or injuries in the meaning of 
applicable legislation for disability compensation purposes. 
38 C.F.R. § 4.9 (1999).  After reviewing the record as a 
whole, the Board must conclude that there is no competent 
medical evidence that the veteran's right leg shortening is 
related to any disease or injury suffered during his period 
of military service.  While current medical records show a 
shortening of the right leg, it is the opinion of the VA 
medical examiner, during the examination in May 1996, that 
this disorder is congenital or developmental in origin.  
Accordingly, the shortening of the right leg may not be 
service-connected.  38 C.F.R. § 4.9 (1999).  Entitlement to 
service connection for right leg shortening the claim must be 
denied, because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. at 
430; see also Cacalda v. Brown, 9 Vet. App. 261, 265 (1996).  
Moreover, as noted, even if this disorder was not congenital 
or developmental in origin, all of the criteria of Caluza are 
not met.  

At this point, the Board notes that service connection has 
already been established for internal derangement of the 
right knee.  However, there is no competent medical evidence 
showing a secondary relationship between this service-
connected disability and the right leg shortening, including 
on the basis of aggravation.  Under the circumstances, the 
Board is compelled to conclude that the veteran's claim for 
entitlement to service connection for a right leg shortening 
is not well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

The Board has also considered the veteran's statements with 
regard to this claim.  While the veteran is competent to 
report his observations, there is no indication that he is 
qualified to render an opinion on the diagnosis or causation 
of right leg shortening.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  Since the determinative issue in this case is one of 
a diagnosis and medical causation, the veteran's lay 
statements are not competent to well ground this claim.  
Espiritu.  Accordingly, under these circumstances, the Board 
finds that the claim for service connection for right leg 
shortening must be denied.  

Where a claim is not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete an application for a claim.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  In this case, 
however, the RO has complied substantially with this 
obligation in its February 1997 Statement of the Case and the 
April 1999 Supplemental Statements of the Case.  


2.  Increased Ratings

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Separate diagnostic 
codes identify the various disabilities.  When evaluating a 
disability, any reasonable doubt regarding the degree of 
disability is resolved in favor of the claimant.  38 C.F.R. 
§ 4.3 (1999).  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (1999).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1999).  

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (1999), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  

The Court has held that, when a diagnostic code provides for 
compensation based solely upon limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1999) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, the 
Court more recently explained that when a diagnostic code is 
not predicated on loss of range of motion, §§ 4.40 and 4.45, 
with respect to pain, do not apply.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  





(a)  Internal Derangement of the Right Knee

The RO has rated the veteran's service-connected status post 
internal derangement of the right knee, including torn 
anterior cruciate ligament and lateral collateral ligaments, 
under Diagnostic Code 5257.  Under Diagnostic Code 5257, a 20 
percent rating is warranted for moderate subluxation or 
moderate instability of a knee.  A 30 percent rating is 
warranted for severe recurrent subluxation or severe lateral 
instability.  This is the maximum schedular evaluation 
permitted under this diagnostic code.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).  

After careful review of the evidentiary record, the Board is 
of the opinion that a 30 percent evaluation is warranted for 
veteran's internal derangement of the right knee under 
Diagnostic Code 5257.  Significantly, the record reflects 
that the veteran has had three surgical procedures involving 
the right knee, and a private physician has indicated that 
the veteran will require a total right knee replacement.  In 
addition, at his personal hearing, the veteran testified that 
he had pain and stiffness in the right knee, and that he had 
no stability whatsoever in his right knee even with the use 
of a brace.  Moreover, the recent VA examination shows that 
he has a mild limp, moderate knee effusion, atrophy, and that 
his right knee is weak and exhibits joint line tenderness.  
Thus, in sum, the Board finds that the evidence shows that 
the symptomatology associated with the veteran's service-
connected internal derangement of the right knee, including 
torn anterior cruciate ligament and lateral collateral 
ligaments, is appropriately characterized as severe in 
nature.  As such, the evidence reflects that this 
symptomatology is commensurate with a 30 percent evaluation 
under Diagnostic Code 5257.  

The veteran's post-operative residuals of a left knee medial 
meniscectomy may also be rated under Diagnostic Codes 5258, 
5259, 5260 and 5261.  However, only Diagnostic Code 5261 
provides for a higher rating.  Under Diagnostic Code 5261, 
when extension is limited to 30 degrees, a rating of 40 
percent is warranted and when extension is limited to 45 
degrees, a rating of 50 percent is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (1999).  

A review of the medical evidence shows that the range of 
motion of the veteran's left knee has not been shown to be 
limited to at least 30 degrees of extension, which is the 
basis of an evaluation in excess of 30 percent under 
Diagnostic Code 5261.  

The Board has considered whether the veteran is entitled to 
an evaluation in excess of 30 percent based on his complaints 
of pain and functional limitation.  However, in Johnson, the 
Court noted that, since Diagnostic Code 5257 (impairment of 
the knee) was not predicated on loss of range of motion, 38 
C.F.R. §§ 4.40 and 4.45 do not apply.


(b)  Degenerative Arthritis of the Right Knee

In VAOPGCPREC 23-97 (O.G.C. Prec. 23-97), the General Counsel 
for VA held that a claimant who has arthritis and instability 
of the knee may be rated separately under Code 5003 (or Code 
5010), which provides for the presence of arthritis due to 
trauma, and 5257 which provides for instability.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (1999).  

The General Counsel stated that when a knee disorder is 
already rated under Diagnostic Code 5257 based upon 
instability of the knee, the veteran may also be entitled to 
a separate rating for arthritis if the veteran has limitation 
of motion which at least meets the criteria for a zero-
percent rating under DC 5260 (flexion limited to 60 degrees 
or less) or DC 5261 (extension limited to 5 degrees or more).  

Inasmuch as the veteran can flex his knee to 120 degrees, he 
does not have limitation of motion which meets the criteria 
for a zero-percent rating under Diagnostic Code 5260.  
Likewise, the veteran currently has normal extension, so the 
criteria for a zero percent rating under Code 5261 are not 
met.  Nevertheless, the veteran's right knee limitation of 
flexion is confirmed by pain on motion and tenderness.  This 
constitutes satisfactory evidence of painful motion under 
Diagnostic Code 5010 for a 10 percent rating, but not more, 
as arthritis is confirmed by X-ray findings.  However, as 
indicated, there is no basis for a higher rating based on the 
medical evidence.  




ORDER

Entitlement to service connection for a left leg disorder on 
a direct basis and as secondary to service-connected right 
knee disabilities is denied as not well-grounded.  

Entitlement to service connection for a low back disorder, 
including lumbosacral sprain, on a direct basis and as 
secondary to service-connected right knee disabilities is 
denied as not well-grounded.  

Entitlement to service connection for right leg shortening on 
a direct basis and as secondary to service-connected right 
knee disabilities is denied as not well-grounded.  

An increased evaluation of 30 percent for internal 
derangement of the right knee, including torn anterior 
cruciate ligament and lateral collateral ligaments, is 
granted subject to criteria relating to payment of monetary 
benefits.  

An increased rating for arthritis of the right knee is 
denied.  



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 

